Citation Nr: 1647923	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  15-27 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection polyarthralgia, claimed as due to carbon tetrachloride exposure.

2.  Whether new and material evidence has been received to reopen a claim for service connection for vision problems, claimed as due to carbon tetrachloride exposure.

3.  Whether new and material evidence has been received to reopen a claim for service connection hair loss, claimed as due to carbon tetrachloride exposure.

4.  Whether new and material evidence has been received to reopen a claim for service connection confusion and memory problems, claimed as due to carbon tetrachloride exposure.

5.  Whether new and material evidence has been received to reopen a claim for service connection for deterioration of the nervous system, to include peripheral neuropathy, claimed as due to carbon tetrachloride exposure.

6.  Entitlement to service connection for swelling of the hands and feet, claimed as due to carbon tetrachloride exposure.

7.  Entitlement to service connection for a skin disorder, claimed as due to carbon tetrachloride exposure.

8.  Entitlement to service connection for confusion and memory problems, claimed as due to carbon tetrachloride exposure.

9.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.

10.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to August 1957 in the United States Air Force.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In July 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the RO previously denied the Veteran's claim of service connection for a skin disorder in a December 2005 rating decision.  The RO denied the claim because the evidence did not indicate that the Veteran had a current skin condition.  Within one year of that decision, VA treatment records were received that showed that the Veteran had skin tags, seborrheic keratosis, and a lesion on his right cheek.  See, e.g., July 2003 and February 2004 VA treatment records.  The Board finds that this evidence is new and material and that this claim has remained pending.  See 38 C.F.R. § 3.156(b) (2016).  Accordingly, the Board has recharacterized the issue on appeal as reflected on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of whether new and material evidence has been received to reopen claims for service connection for polyarthralgia, vision problems, hair loss, and peripheral neuropathy; entitlement to service connection for a skin condition, confusion and memory problems, and swelling of the hands and feet; and entitlement to an increased rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the July 2016 Board hearing, the Veteran indicated that he wanted to withdraw his appeal for the issue of an increased rating for tinnitus.  

2.  In a September 2008 rating decision, the RO denied the Veteran claims of service connection for confusion and memory problems.  The Veteran initiated an appeal and a Statement of the Case (SOC) was issued; however, he did not file a timely Substantive Appeal.  

3.  The evidence received since the February 2010 SOC relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for confusion and memory loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal have been met with respect to the issue of an increased rating for tinnitus.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The September 2008 rating decision that denied service connection for confusion and memory problems is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  New and material evidence has been received sufficient to reopen the claim for service connection for confusion and memory problems.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim - Tinnitus

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the July 2016 Board hearing, the Veteran indicated that he wanted to withdraw his appeal for the issue of an increased rating for tinnitus.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Claim to Reopen -Confusion and Memory Problems

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In September 2008, the RO denied service connection for confusion and memory loss, finding that the evidence did not indicate that the Veteran had a current disability.  The Veteran initiated an appeal and a February 2010 SOC was issued; however, he did not file a timely Substantive Appeal.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the February 2010 SOC, the record included the Veteran's service treatment records, VA treatment records dated from June 2003 to July 2008, January 2008 VA examination reports, and lay statements from the Veteran, A.S. (initials used to protect privacy), and D.W..  

The Veteran's service treatment records were unremarkable for any complaints, treatment or diagnoses related to confusion and memory loss.  His June 1957 separation examination noted that the Veteran's neurologic system and psychiatric evaluation were normal.  Post-service treatment records did not show any evidence of confusion or memory loss.  

The evidence received after the February 2010 SOC includes a July 2011 VA treatment record, which indicates that the Veteran had mild cognitive impairment.  The Board finds that this evidence is both new and material to the claims.  See 38 C.F.R. § 3.156(a).  This new evidence relates to previously unestablished facts; i.e. a current disability.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for confusion and memory problems.  


ORDER

The appeal for the issue of an increased rating for tinnitus is dismissed.  

New and material evidence having been submitted, the claim for service connection for confusion and memory problems is reopened.


REMAND

During the July 2016 Board hearing, the Veteran stated that Dr. J.A., the Director of the RISK facility in Palo Alto, indicated that there was a possibility that his claimed conditions were related to carbon tetrachloride exposure.  See Bd. Hrg. Tr. at 13.  VA treatment records also indicate that the Veteran had a consultation with the War Related Illness and Injury Study Center (WRIISC) at the Palo Alto VA Medical Center (VAMC) in July 2011.  It was noted that this consultation was available on VistAWeb; however, these records have not been associated with the claims file.  

In addition, VA treatment records indicate that audiograms are located in QUASAR (Quality: Audiology and Speech Analysis and Reporting), a VistA software database; however, these records have not been associated with the claims file.  See,e.g., February 2008 VA treatment record.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38 C.F.R. § 3.159 (c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain any outstanding records from the Palo Alto VAMC, including the July 2011 WRIISC consultation report, and to obtain any outstanding records from QUASAR.  

In addition, the Board finds that VA examinations are needed to determine the nature and etiology of any skin disorder and cognitive impairment that may be present.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his polyarthralgia, vision problems, skin condition, hair loss, confusion and memory problems, swelling of the hands and feet, and hearing loss.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including from the Palo Alto VAMC.  A copy of the July 2011 WRIISC consultation report located in VistAWeb and any audiometric data in QUASAR should be associated with the Veteran's claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  If possible, the Veteran should be examined when his skin condition is active.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that his current skin disorder was caused by carbon tetrachloride exposure during service.  His service treatment records indicate that he was treated for boils and furuncles during service and that his skin was noted to be normal at discharge.  VA treatment records reflect that he has been treated for skin tags, cysts, dermatitis/eczema, and seborrheic keratosis. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should identify all current skin disorders.  Then, for any disorder identified, the examiner should opine as to whether it is at least as likely as not that such disorder is causally or etiologically related to his military service.  In rendering this opinion, the examiner should address the Veteran's contention that his skin disorder was caused by exposure to carbon tetrachloride during service and the National Institute for Occupational Safety and Health's recommendations for an occupational exposure standard for carbon tetrachloride.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any cognitive impairment, claimed as confusion and memory problems, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that he experiences confusion and memory problems resulting from carbon tetrachloride exposure during service.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should identify all disorders related to the Veteran's complaints of confusion and memory problems.  Then, for any disorder identified, the examiner should opine as to whether it is at least as likely as not that such disorder is causally or etiologically related to his military service.  In rendering this opinion, the examiner should address the Veteran's contention that he experiences confusion and memory problems resulting from exposure to carbon tetrachloride during service and the National Institute for Occupational Safety and Health's recommendations for an occupational exposure standard for carbon tetrachloride.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If another VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral hearing loss, one should be obtained.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


